NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted March 30, 2015*
                                Decided March 31, 2015

                                         Before

                           DIANE P. WOOD, Chief Judge

                           RICHARD D. CUDAHY, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

No. 15-1163

TRAZELL DELONTE,                                Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Eastern District of
                                                Wisconsin.
      v.
                                                No. 14-C-1587
DUNCAN SOLUTIONS, INC., and
PROFESSIONAL ACCOUNT                            Rudolph T. Randa,
MANAGEMENT, LLC.,                               Judge.
     Defendants-Appellees.

                                       ORDER

       In December 2014, proceeding pro se and in forma pauperis, Trazell Delonte filed a
two-paragraph complaint alleging generally that two corporations, Professional
Account Management and Duncan Solutions, violated the Fair Debt Collection Practices
Act, 15 U.S.C. §§ 1692–1692p, when they attempted to collect a debt from him. The

      *  The defendants were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2).
No. 15-1163                                                                            Page 2

district court screened the complaint, see 28 U.S.C. § 1915(e)(2), and dismissed it with
prejudice for failure to state a claim because it lacked any factual allegations that might
put the defendants on notice of the claims against them.

        On appeal Delonte elaborates on his original allegations, see Lavalais v. Vill. of
Melrose Park, 734 F.3d 629, 633 (7th Cir. 2013), and states that Professional Account
Management sent him a misleading dunning letter in May 2013 in its attempt to collect
on unpaid traffic tickets. He argues that Professional Account Management’s statement
that it “is representing the District of Columbia Government” in the collection of the
debt violates 15 U.S.C. § 1692e(1), which prohibits a debt collector from falsely
representing that it is affiliated with a government entity. He also asserts that the use of
the term “ONPROF40” in one of the return addresses on the payment stub attached to
the letter violates § 1692e(14), which prohibits a debt collector from using any business
name that is not the “true name of the debt collector’s business” in its collection
attempts. Finally Delonte informs us that the defendants did not respond to a letter he
sent them in November 2014.

       When screening a complaint for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii), a district court should typically grant a pro se plaintiff leave to amend
before dismissing with prejudice. See Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014,
1024–25 (7th Cir. 2013). But Delonte’s brief on appeal demonstrates that amending his
complaint would be futile. See id. at 1024 & n.4. Private actions under the Fair Debt
Collections Practices Act must be brought within one year of the date of the violation,
see 15 U.S.C. § 1692k(d); Ruth v. Unifund CCR Partners, 604 F.3d 908, 910 (6th Cir. 2010),
and Delonte stated in his brief that he received the allegedly misleading letter nineteen
months before he filed his complaint. And the defendants’ failure to respond to a letter
he sent them—eighteen months after he received a debt collection letter from one of
them—does not state a claim under the Fair Debt Collections Practices Act.

                                                                                    AFFIRMED